Case 7:21-cr-00199-CS Document 36 Filed 07/27/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Se ee ee xX

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

-Ve- OF FORFEITURE AS TO SPECIFIC

: PROPERTY/

MARCUS McKOY, MONEY JUDGMENT

Defendant. 21 Cr. 199 (CS)
ween eee ee ee eee eee x

WHEREAS, on or about April 14, 2021, MARCUS McKOY (the “Defendant”),
was charged in an Information, 21 Cr. 199 (CS) (the “Information”), with possessing an
unregistered short-barreled rifle in violation of 26 U.S.C. §§ 5845(a)(4) and 5861(d) (Count One),
and possessing with intent to distribute iess than 50 kilograms of marijuana in violation of Title
21, United States Code, Sections 846, 841(a) and 841(b)(1)(D);

WHEREAS, the Information included a forfeiture allegation as to Count Two of
the Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853(a), (a) any property constituting, or derived from, any proceeds obtained directly or
indirectly as the result of such offenses, and (b) any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, such offenses;

WHEREAS, on or about September 22, 2020, the Government seized $28,000 in
United States currency from the Defendant’s residence (the “Specific Property”);

WHEREAS, on or about April 14, 2021, the Defendant pled guilty to Counts One
and Two of the Information, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count Two of the Information and
agreed to forfeit, pursuant to Title 21, United States Code, Section 853{a): any property

constituting, or derived from, any proceeds obtained directly or indirectly as the result of said

 
Case 7:21-cr-00199-CS Document 36 Filed 07/27/21 Page 2 of 6

offense, and any and all property used, or intended to be used, to commit or facilitate the
commission of said offense, including a sum of money representing the amount of proceeds
traceable to the commission of said offense;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $28,000 in United States currency representing the amount of property involved in the
offense charged in Count Two of the Information;

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in the Specific Property, which constitutes property involved in the offense charged in
Count Two of the Information;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the property involved in the offense charged in Count Two of the Information cannot
be located upon the exercise of due diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Josiah Pertz of counsel, and the Defendant, and his counsel, Jaime Santana, Esq., that:

1. As aresult of the offense charged in Count Two of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $28,000 in United States currency

 
Case 7:21-cr-00199-CS Document 36 Filed 07/27/21 Page 3 of 6

(the “Money Judgment”), representing the amount of property involved in the offense charged in
Count Two of the Information, shall be entered against the Defendant.

2. As aresult of the offense charged in Count Two of the Information, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, MARCUS McKOY, and shall be deemed part of the sentence of the Defendant, and
shall be included in the judgment of conviction therewith.

4. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a}(ii) of the

 
Case 7:21-cr-00199-CS Document 36 Filed 07/27/21 Page 4 of 6

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

9, Pursuant to 32.2(b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

 
Case 7:21-cr-00199-CS Document 36 Filed 07/27/21 Page 5 of 6

11. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

12. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14... The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

[THIS SPACE LEFT INTENTIONALLY BLANK]

 
Case 7:21-cr-00199-CS Document 36 Filed 07/27/21 Page 6 of 6

15. | The signature page of this Consent Preliminary Order of Forfeiture as to
Specific Property/Money Judgment may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
AUDREY STRAUSS

United States Attorney for the
Southern District of New York

 

By: /s/ Josiah Pertz July 26, 2021_
Josiah Pertz DATE
Assistant United States Attorney
300 Quarropas Street

White Plains, NY 10007
(914) 993-1966

 

MARCUS McKOY
> de tLe 7) of 02 |
MAR CU cKOY DATE

 
 

 

, Oda: PVG LX ~2.2/
SANTANA, ESQ. ATE
orney for Defefidant

 

SO ORDERED:
(My Sekel 7/26/21
HONORABLE CATHY SEIBEL DATE

UNITED STATES DISTRICT JUDGE
